Title: From George Washington to Henry Laurens, 21 August 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs White plains Augt 21: 1778
          
          I do myself the honor of transmitting to Congress the inclosed Memorial of Colo.
            Rawlings, presented in behalf of himself and the Maryland Officers, who were under his
            command in the year 1776. The facts which are stated in
            it, are generally true—and I can not but feel myself exceedingly interested in favor of
            these Gentlemen. The conduct of this whole Corps, when Fort Washington was attacked is
            so generally known and approved, that it is almost unnecessary to add upon the subject.
            However, I think it but justice to observe, that every representation of that day’s
            transaction gave them the highest credit. They fought with a degree of veteran
            bravery—and though but a handful, they maintained their ground a considerable time,
            notwithstanding the most vigorous efforts to force them. All who were spectators upon
            the occasion have declared this—and the Enemy themselves have not refused ’em applause.
            It seems hard that Officers of their merit should be overlooked—and a loss to the
            service, that they should remain unemployed. But the consequences that would attend
            their incorporation with any of  the Corps now existing, appear too
            disagreable to try the experiment. Colo. Rawlings himself from the information I have
            had, does not incline to give any uneasiness to the line of the Army—and would rather
            make a distant part of it against the Indians, in case he could be provided for in that
            way. Captain Beal who is charged with this, will be able to inform Congress more fully
            than I can of the wishes of the Colonel and the rest of his Officers; and his account
            may lead perhaps to some suitable and practicable provision for them. As I have observed before they are men who deserve well of
            their Country. I only mention the Maryland Officers upon this occasion, because that
            part of the Corps which came from Virginia, was provided for by the state in their
            present arrangement, as I have been credibly advised.
          Mr Rawlings was never in the compleat and actual command of the Regiment under his
            direction, as Colonel, because he never obtained a Commission; but he became intitled to
            it, according to the then common rule of promotion, by the death of Colo. Stephenson and
            the Nonacceptance of Colo. Morgan who was appointed to it. With the latter circumstance
            Mr Rawlings I am persuaded, was never apprised, as it was kept a secret, from an
            apprehension that the Enemy might claim an Officer of the rank of Colo. in exchange for
            Morgan who was then a prisoner on parole, if his promotion came to their knowledge.
            Major Williams of the Maryland part of the Corps, was appointed by the State to one of
            her regiments now in the field, and is the only Officer in his predicament I know of,
            that they arranged. I have the honor to be with great respect & esteem sir Your
            Most Obedt servant
          
            Go: Washington
          
        